           Case 1:20-cv-10164-JPO Document 14 Filed 04/07/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
                                                              :
BRIAN TOTIN,                                                  :
                                                              :   20 CV 10164 (JPO)
                                                Plaintiff, :
                                                              :         ORDER
                           -v-                                :
                                                              :
WE FIND PROPEPRTIES INC.,                                     :
                                                              :
                                             Defendants. :
                                                              :
------------------------------------------------------------- :
                                                              X

J. PAUL OETKEN, District Judge:

        Plaintiff Brian Totin brings this copyright infringement action pro se against We Find

Properties Inc. (“We Find”). (Dkt. No. 1 (“Compl.”).) Totin seeks a declaration that We Find

has infringed on Totin’s copyrighted works, damages, fees and costs, and an injunction

prohibiting We Find from continuing to violate Totin’s copyright. (Compl. at 7–8.) We Find

has not appeared in the case or otherwise responded, and Totin now moves for a default

judgment. (Dkt. No. 11.)

        Totin, a photojournalist, has registered copyrights to a number of images. (Compl. ⁋⁋ 1,

9–14; Exs. A-B.) We Find used eight of these copyrighted images on its website, removing

watermarks on each photograph. (Compl. ⁋c 15–19; Ex. C.)

        After attempting to settle this matter without Court intervention, Totin filed this action on

December 3, 2020. (Compl.; Compl. ⁋ 17.) We Find was served via the New York Secretary of

State on December 21, 2020, and to date has failed to respond. (Dkt. No. 4.) On January 13,




                                                        1
           Case 1:20-cv-10164-JPO Document 14 Filed 04/07/21 Page 2 of 2




2021, the Clerk of Court issued a certificate of default, certifying that We Find had not filed an

answer or otherwise responded to the Complaint. (Dkt. No. 9.)

         In compliance with the Court’s individual practices, Totin served the motion and

supporting documents on February 2, 2020. (Dkt. Nos. 11, 13.) We Find has not appeared.

         A party “against whom a judgment for affirmative relief is sought” is in default when it

“has failed to plead or otherwise defend.” Fed. R. Civ. P. 55(a). As a “default is an admission of

all well-pleaded allegations against the defaulting party . . . a district court must accept as true all

of the factual allegations of the non-defaulting party and draw all reasonable inferences in its

favor.” Belizaire v. RAV Investigative and Sec. Servs. Ltd., 61 F. Supp. 3d 336, 344 (S.D.N.Y.

2014).

         Totin’s case is clear: he owned the copyright to certain images, and We Find infringed

those copyrights. Thus, Totin’s motion for default judgment is GRANTED. The Clerk of Court

is directed to enter judgment in favor of Plaintiff and against Defendant. The judgment shall

include (1) statutory damages in the amount of $7,050 and (2) costs in the amount of $519.57.

         The Clerk is directed to close the motion at Docket Number 11 and to close this case.

         SO ORDERED.

Dated: April 7, 2021
       New York, New York

                                                ____________________________________
                                                           J. PAUL OETKEN
                                                       United States District Judge




                                                   2
